UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
RUSSELL BOWENS,

                                Plaintiff,
                                                           MEMORANDUM & ORDER
                  - against -                               19-CV-1523 (PKC) (CLP)

THE CORRECTIONAL ASSOCIATION OF
NEW YORK, and SOFFIYAH ELIJAH,
Former Executive Director of the Correctional
Association of New York,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On March 12, 2019, Plaintiff filed this pro se action against his former employer, the

Correctional Association of New York (“CANY”), and its former Executive Director, Soffiyah

Elijah (“Elijah” or “Defendant Elijah”) (collectively, “Defendants”), for alleged violations of

various federal statutes and 42 U.S.C. § 1983. (See Complaint (“Compl.”), Dkt. 1.) This

action—Plaintiff’s second federal lawsuit against Defendants—involves claims under the

Whistleblower Protection Act of 1989 (“WPA”), the Americans with Disabilities Act of 1990

(“ADA”), the Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the Civil

Rights Act of 1964 (“Title VII”), the False Claims Act (“FCA”), and “any and all rights afforded

employees to prohibit retaliation guaranteed by the First Amendment of the United States

Constitution.” (Compl. ¶ 1.) Plaintiff’s request to proceed in forma pauperis pursuant to 28

U.S.C. § 1915(a) is granted. The Court dismisses Plaintiff’s WPA, FCA, and § 1983 claims, but

grants him thirty (30) days to file an amended complaint setting forth any plausible employment

discrimination claims.
                                        BACKGROUND

       On March 7, 2016, Plaintiff filed the complaint in Bowens v. Elijah (Bowens I), No. 16-

CV-1220 (PKC) (CLP), a pro se action brought against Defendants for alleged violations of the

Fair Labor Standards Act (“FLSA”) and the Equal Protection Clause of the Fourteenth Amendment

of the United States Constitution. (See generally Bowens I, No. 16-CV-1220 (PKC) (CLP), Dkt.

1.) By Order dated June 8, 2016, the Court dismissed the Bowens I complaint for failure to state

a claim on which relief may be granted, but granted Plaintiff 30 days to file an amended complaint.

When Plaintiff failed to file an amended complaint, his action was dismissed without prejudice.

This action is based on the same facts alleged in Bowens I. (Compare Compl., Dkt. 1, with

Bowens I, No. 16-CV-1220 (PKC) (CLP), Dkt. 1.)

       On approximately April 3, 2012, Plaintiff, a formerly incarcerated person, was hired by

CANY1 on a temporary basis “to work in the Prison Visiting Project Department” and “to help

with data entry.” (Compl. ¶ 7.) Plaintiff expected his employment to last between 60 to 90

days. (Id.) Plaintiff was paid $20.00 per hour and worked 20 hours per week, but he was not

given benefits or a salary. (Id. ¶ 8.) Subsequently, CANY extended Plaintiff’s temporary

employment status to last a full year. (Id. ¶ 9.) On July 1, 2013, Plaintiff became an official

part-time employee of CANY. (Id. ¶ 10.) Plaintiff later received a slight pay increase to $20.61

per hour, though he remained ineligible for benefits. (Id.)




       1
          CANY is a private, nonprofit corporation that is registered with the New York State
Department of State, Division of Corporations. See NYS Department of State, Division of
Corporations, Entity Information, http://www.dos.ny.gov/corps/bus_entity_search.html (last
visited April 8, 2019). The Association describes itself as “the only independent organization in
New York with authority under state law to monitor prisons and report [its] findings to the
legislature and the broader public.” Correctional Association of New York, Who We Are,
https://www.correctionalassociation.org/about-cany (last visited April 8, 2019).
                                               2
       Around the same time that he was hired as an official part-time employee, Plaintiff met

with Defendant Elijah, who sought to convince Plaintiff not to leave CANY. (Id. ¶ 11.) At this

meeting, Elijah promised to secure more hours and health benefits for Plaintiff. (Id.) While at

least eight other employees were hired as full-time staff with benefits over the next two years,

Elijah did not follow through on her promises to Plaintiff. (Id. ¶¶ 11–12.)

       In September 2013, Defendant Elijah suggested that another CANY employee, Judy Yu

(“Yu”), should travel with Plaintiff on a series of multi-day offsite visits to various facilities

operated by the New York State Office of Children and Family Services (“OCFS”). (Id. ¶¶ 13–

14.) Yu conveyed this suggestion to Plaintiff and told him that, in lieu of his normal hourly wage,

he would receive a $50 daily stipend as compensation for his work on these visits. (Id. ¶ 15.) As

a result, Plaintiff would work longer hours yet receive significantly less compensation. (Id.)

       Plaintiff agreed to accompany Yu on the offsite visits to OCFS facilities, but he complained

about the compensation structure to other CANY staff, including his immediate supervisor, Jack

Beck, and CANY’s Chief Financial Officer, Gordon Miller (“Miller”). (Id. ¶¶15–16.) These

colleagues “conceded that [P]laintiff should be paid his regular wages” while participating in

OCFS facility visits. (Id. ¶ 16.) Miller spoke with Defendant Elijah about Plaintiff’s concerns,

but she took no action to address them. (Id. ¶ 17.) Miller also discussed Plaintiff’s compensation

with CANY’s Director of Operations and Human Resources, Laura Davidson, who told him that

CANY had an unofficial practice of giving part-time workers a $50 daily stipend in lieu of a regular

hourly wage for performing work during an offsite visit. (Id. ¶¶ 18–19.) Volunteers were also

given a $50 stipend for participating in offsite visits with CANY. (Id. ¶ 24.) CANY’s full-time

employees, however, continued to receive their regular salaries while performing offsite visits.

(Id. ¶¶ 22–23.) Plaintiff believed that this practice was discriminatory and exploitative, but he

                                                 3
continued to perform the requested work. (Id. ¶ 21.)

       On June 21, 2014, CANY sent Plaintiff to attend a five-day conference held by the

International Committee of the Red Cross in Baltimore, Maryland (“the Red Cross Conference”).

(Id. ¶ 27.) Plaintiff was the sole representative sent by CANY to the Red Cross Conference, and

he attended conference workshops from 9:00 AM to 5:00 PM each day. (Id. ¶¶ 27–29.) When

Plaintiff returned from Baltimore, he was informed that he would only be paid for two and one-

half days of work. (Id. ¶ 30.) At subsequent staff meetings, Plaintiff complained about CANY’s

failure to pay him for the full five workdays that he spent attending conference workshops, as well

as his travel time to and from Baltimore. (Id. ¶ 31.) Plaintiff also complained about CANY’s

failure to publish a report about conditions in New York state court detention facilities, which had

been a topic of discussion at the Red Cross Conference. (Id. ¶¶ 33–38.)

       At an organization-wide retreat in 2015, Plaintiff continued to raise concerns about

CANY’s failure to publish the report on detention facility conditions and asserted that CANY was

discriminating against him based on his part-time employee status. (Id. ¶¶ 39–42.) Elijah

warned Plaintiff that his employment would be terminated if he disseminated the report. (Id. ¶

42.)

       On April 1, 2015, Plaintiff again confronted Elijah about the report at a staff meeting. (Id.

¶ 43.) After the staff meeting, Plaintiff attempted to demand “back pay” from Elijah, but she told

him that she no longer intended to give him back pay due to his actions during the meeting. (Id.

¶ 43.) At some point later, Elijah met with Plaintiff and all other formerly incarcerated CANY

employees, ostensibly to explain how CANY’s budget worked. (Id. ¶¶ 45–46.) At the meeting,

however, Elijah harangued Plaintiff and his co-workers, stating that “if they didn’t have her back

against their co-workers they were [‘]just heads in the room.[’]” (Id. ¶ 47.)

                                                 4
        On June 1, 2015, Plaintiff gave notice that he would be leaving CANY in three months due

to his frustrations with Elijah. (Id. ¶ 48.) After he provided notice of his upcoming departure,

Plaintiff participated in offsite visits to Great Meadow Correctional Facility and Dannemora

Correctional Facility and was paid regular wages for his work.2 (Id. ¶ 49.)

        Plaintiff seeks $2,000,000 in damages in this case. (Id. ¶ 50.)

        Bowens I, in which Plaintiff sought relief based on substantially similar allegations, was

dismissed without prejudice on August 15, 2016. (Id. at ECF3 21.) In 2018, Plaintiff filed a

charge with the Equal Employment Opportunity Commission (“EEOC”). (See id. at ECF 24

(referencing Charge No. 520-2018-05874).) On August 30, 2018, Plaintiff submitted a letter to

the EEOC requesting a Notice of Right to Sue Letter (“Right to Sue Letter”). (Id. ¶ 52; id. at ECF

22–23.) The EEOC issued a Right to Sue Letter to Plaintiff on December 13, 2018. (Id. ¶ 53;

id. at ECF 25.)

                                        STANDARD OF REVIEW

        Pursuant to the in forma pauperis statute, this Court must dismiss a case if the Court

determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which relief

may be granted; or (iii) seeks monetary relief from a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B). An action is frivolous when the claim is based on an “indisputably

meritless legal theory, such as when a dispositive defense clearly exists on the face of the




        2
         Although the complaint does not state when Plaintiff left CANY, the Court infers based
on the three months’ notice that Plaintiff gave on June 1, 2015 that he left CANY in or about
September 2015.
        3
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.
                                                5
complaint.” Newton v. Handleman, 53 F. App’x 151, 152 (2d Cir. 2002) (quoting Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998)) (internal quotation marks omitted).

       To avoid dismissal, a complaint must plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim will be

considered plausible on its face “when the plaintiff pleads factual content that allows the [C]ourt

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). Although “detailed factual allegations” are not required, “[a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). Similarly, a complaint is

insufficient to state a claim “if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

       At the same time, “document[s] filed pro se [are] to be liberally construed, and a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation

marks and citations omitted). If a liberal reading of the complaint “gives any indication that a

valid claim might be stated,” this Court must grant leave to amend the complaint. Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).

                                              DISCUSSION

I.     Section 1983 Claims

       Plaintiff seeks recovery under § 1983 for the deprivation of certain federal statutory and

constitutional rights, including the right to be free from retaliation for the exercise of First

Amendment rights. (Id. ¶ 1.) Plaintiff’s § 1983 claims must be dismissed.

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by
                                                6
the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” Feingold v. New York, 366 F.3d 138, 158

(2d Cir. 2004) (quoting West v. Atkins, 487 U.S. 42, 48 (1988)). Private conduct, no matter how

discriminatory or wrongful, is generally beyond the reach of § 1983 unless “there is such a ‘close

nexus between the State and the challenged action’ that seemingly private behavior ‘may be fairly

treated as that of the State itself.’” Grogan v. Blooming Grove Volunteer Ambulance Corps, 768

F.3d 259, 264 (2d Cir. 2014) (quoting Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n,

531 U.S. 288, 295 (2001)).

       Here, the complaint contains no allegations establishing that Defendants acted under color

of state law within the meaning of § 1983. First, Defendants are clearly private actors. See Ames

v. Stevens, No. 12-CV-1487 (MAD) (RFT), 2015 WL 5513021, at *7–8 (N.D.N.Y. Sept. 17, 2015)

(holding that CANY is a private entity, and that its reports are therefore not public records); see

also Ames v. Stevens, 669 F. App’x 41, 42 (2d Cir. 2016) (characterizing CANY as “a private,

nonprofit advocacy organization with permissive powers to visit prisons and prepare reports on

their conditions”). Second, the facts alleged in the complaint do not reveal a nexus, much less a

“close nexus,” between Defendants’ conduct and the State, as there is no indication that the

Defendants’ actions “received the imprimatur of the State.” Sykes v. Bank of Am., 723 F.3d 399,

406 (2d Cir. 2013). Because Plaintiff has not plausibly alleged that Defendants acted under color

of state law, Plaintiff’s claims under § 1983 are dismissed for failure to state a claim on which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

II.    Whistleblower Protection Act Claims

       Plaintiff also asserts that this Court may grant him relief under the WPA. (Compl. ¶ 1

(citing 5 U.S.C. § 2302(b)(8)–(9)).) Plaintiff’s WPA claims appear to be based on various

                                                7
allegations in the complaint that Elijah failed to disseminate a report on the appalling conditions

of certain state detention facilities in Brooklyn. (See id. at ¶¶ 33–38, 41–42.) The complaint

does not, however, connect this alleged conduct with any adverse employment action or other

injury to him.

       In any event, even if a causal connection could be plausibly inferred from the complaint,

Plaintiff’s WPA claims would still fail. The WPA only protects federal government employees

from threatened or actual retaliatory action based on the disclosure of information about dishonest

or illegal activities occurring within a federal government entity. See 5 US.C. § 2302(b)(8)–(9);

Rivera v. Emerging Health Info. Tech., No. 10-CV-8522 (VB), 2011 WL 5346097, at *2 (S.D.N.Y.

Nov. 7, 2011) (WPA “only applies to federal employees”). Plaintiff is not a federal government

employee, and CANY is not a federal government agency.

       Accordingly, Plaintiff’s claims under the WPA are dismissed for failure to state a claim.

See 28 U.S.C. § 1915(e)(2)(B)(ii).

III.   False Claims Act Claims

       Plaintiff also seeks recovery under the FCA. (Compl. ¶ 1.) The FCA imposes civil

liability upon “any person” who, inter alia, “knowingly presents, or causes to be presented, . . . a

false or fraudulent claim for payment or approval . . . to an officer, employee, or agent of the

United States.” 31 U.S.C. § 3729(a)–(b). Liability may also be imposed if a person presents a

fraudulent claim for payment to a recipient of federal funds, such as a grantee, if that payment will

be made from federal funds that are to be used on the federal government’s behalf or to advance a

federal government interest. 31 U.S.C. § 3729(b)(2)(A).

       Plaintiff’s FCA claims fail because he may not proceed pro se under the FCA. In order to

proceed pro se in federal court as allowed by 28 U.S.C. § 1654, “[a] person must be litigating an

                                                 8
interest personal to him.” Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (citing Pridgen

v. Andresen, 113 F.3d 391, 393 (2d Cir. 1997)); see also L.A. v. Granby Bd. of Educ., 227 F. App’x

47, 49–50 (2d Cir. 2007) (“We decide if a party is permitted to appear pro se by determining if

this is the party’s ‘own case or one that belongs to another.’” (quoting Iannaccone, 142 F.3d at

558)). The FCA permits an action to be commenced by either the federal government or a private

person who sues in the name of the federal government through a qui tam action. 31 U.S.C. §

3730(a)–(b). While these private persons may sue in the name of the federal government, “the

Government remains the real party in interest in any such action.” United States ex rel. Mergent

Services v. Flaherty, 540 F.3d 89, 93 (2d Cir. 2008) (quoting Minotti v. Lensink, 895 F.2d 100,

104 (2d Cir. 1990)). Thus, a private party seeking to litigate FCA claims is “not entitled to

proceed pro se” because that party is not litigating his or her own interest, but rather, the interest

of the government. United States ex rel. Mergent Services, 540 F.3d at 93.

       Accordingly, Plaintiff’s FCA claims are dismissed for failure to state a claim. See 28

U.S.C. § 1915 (e)(2)(B)(ii).

IV.    Claims under Federal Employment Discrimination Statutes

       Plaintiff also seeks to bring claims under Title VII, the ADA, and the ADEA for

employment discrimination. (Compl. ¶ 1.) Plaintiff has attached a Right to Sue Letter dated

December 13, 2018 regarding his ADA and Title VII charges of discrimination. He does not,

however, allege any facts in the complaint supporting claims under those statutes. Furthermore,

the Right to Sue Letter does not indicate that Plaintiff has exhausted administrative remedies for

his ADEA claims, and his claims under all three statutes appear to be untimely.

       Generally, a plaintiff may only sue under Title VII, the ADA, and the ADEA if he has filed

a timely complaint with the EEOC or a similar state authority. Hardaway v. Hartford Pub. Works

                                                  9
Dep’t, 879 F.3d 486, 489 (2d Cir. 2018) (“As a precondition to filing a Title VII claim in federal

court, a plaintiff must first pursue available administrative remedies and file a timely complaint

with the EEOC.” (quoting Deravin v. Kerik, 335 F.3d 195, 200 (2d Cir. 2003))); Ximines v. George

Wingate High Sch., 516 F.3d 156, 158 (2d Cir. 2008) (“Before bringing a suit under the ADEA, a

plaintiff must file a timely complaint with the EEOC.”); McInerney v. Rensselaer Polytechnic

Inst., 505 F.3d 135, 138 (2d Cir. 2007) (stating that Title I of the ADA, which prohibits

employment discrimination against disabled employees, “requires a claimant to file a charge of

employment discrimination with the EEOC”). To be deemed timely, an administrative claim

must be filed with the EEOC within 180 days of the alleged discriminatory conduct, though an

administrative claim filed with a state agency is timely if it is filed within 300 days of the alleged

discriminatory conduct. 42 U.S.C. § 2000e-5(e); 29 U.S.C. § 626(d)(l).

       The failure to file a timely complaint with the EEOC is not necessarily fatal. A plaintiff

may overcome this deficiency by showing that he is entitled to equitable tolling. See, e.g.,

Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 385–86 (2d Cir. 2015) (stating that Title VII’s

exhaustion requirement may be subject to equitable defenses). To warrant equitable tolling, a

plaintiff must demonstrate that he has pursued his claims with “reasonable diligence” and that

“extraordinary” circumstances beyond his control prevented him from filing his administrative

claims. Zerilli-Edelglass v. N.Y.C. Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003).

       In this case, Plaintiff filed ADA and/or Title VII charges with the EEOC, but he did not

file an ADEA charge. (Compl. at ECF 24 (indicating a right to sue under Title VII and/or the

ADA but not the ADEA).) Furthermore, the charges that Plaintiff filed with the EEOC were

untimely. According to the complaint, on June 1, 2015, Plaintiff gave three months’ notice before

leaving CANY. (Compl. ¶ 48.) Therefore, a charge filed with the EEOC in 2018 could not have

                                                 10
been filed within 300 days after Plaintiff suffered any discriminatory employment action by

Defendants—which, at the latest, would have run in 2016. It is now too late for Plaintiff to pursue

his unexhausted claims because his last day of work was more than three years ago. And though

the exhaustion period for Plaintiff’s claims could be equitably tolled, Plaintiff has demonstrated

no extraordinary circumstances beyond his control that could excuse his failure to file a timely

complaint. See Zerilli-Edelglass, 333 F.3d at 80.

        Regardless of whether Plaintiff is able to demonstrate circumstances that would justify

equitable tolling, the Court further finds that Plaintiff has failed to allege sufficient facts to state a

cause of action for employment discrimination under Title VII, the ADA, or the ADEA. Beyond

identifying himself as a formerly incarcerated person and a part-time employee of CANY—neither

of which is a protected category under the relevant statutes—Plaintiff has failed to allege any facts

that plausibly support his Title VII,4 ADA,5 or ADEA6 claims. (See Compl. ¶¶ 20–21, 39, 45.)


        4
          Title VII makes it unlawful for an employer “to fail or refuse to hire or to discharge any
individual, or otherwise to discriminate against any individual with respect to his compensation,
terms, conditions, or privileges of employment, because of such individual’s race, color, religion,
sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). In order to state a claim for relief under Title
VII, Plaintiff must plausibly allege facts that “provide ‘at least minimal support for the proposition
that the employer was motivated by discriminatory intent.’” Vega v. Hempstead Union Free Sch.
Dist., 801 F.3d 72, 85 (2d Cir. 2015) (quoting Littlejohn v. City of New York, 795 F.3d 297, 311
(2d Cir. 2015)).
        5
          To establish a prima facie claim of disability discrimination case under the ADA, Plaintiff
“must show[: (1)] that his employer is subject to the ADA; [(2)] that he is disabled within the
meaning of the ADA or perceived to be so by his employer; [(3)] that he was otherwise qualified
to perform the essential functions of the job with or without reasonable accommodation; and [(4)]
that he suffered an adverse employment action because of his disability.” Brady v. Wal-Mart
Stores, Inc., 531 F.3d 127, 134 (2d Cir. 2008).
        6
         To establish a prima facie claim of age discrimination under the ADEA, Plaintiff must
demonstrate that: (1) he was within the protected age group (i.e., at least 40 years of age); (2) he
was qualified for the position; (3) he was subject to an adverse employment action; and (4) the
adverse action “occurred under circumstances giving rise to an inference of discrimination, such
as the fact that [Plaintiff] was replaced by someone ‘substantially younger.’” Roge v. NYP
                                               11
Rather, Plaintiff has made conclusory allegations that the adverse employment actions he suffered

were taken on the basis of “blatant discrimination.” (See id. ¶ 21; see also id. ¶¶ 20, 39.) Even

under the most liberal construction of Plaintiff’s allegations, the Court cannot identify any facts

that plausibly connect an adverse employment action to a protected status. See Littlejohn v. City

of New York, 795 F.3d 297, 309–10 (2d Cir. 2015) (an employment discrimination complaint must

contain sufficient factual matter to state a claim to relief that is plausible on its face). Accordingly,

the complaint fails to state a claim of discrimination on which relief may be granted under Title

VII, the ADA, or the ADEA. Cf. Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 86–87

(2d Cir. 2015).

                                           CONCLUSION

        For the reasons stated, Plaintiff’s claims are dismissed for failure to state a claim on which

relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith, and therefore, in forma

pauperis status is denied for the purpose of any appeal. Coppedge v. United States, 369 U.S. 438,

444–45 (1962).

        In light of this Court’s duty to liberally construe pro se complaints, Cruz v. Gomez, 202

F.3d 593 (2d Cir. 2000), the Court grants Plaintiff thirty (30) days to file an amended complaint.

If Plaintiff has a genuine basis for a claim of employment discrimination, he should provide facts

in support of that claim, submit a copy of the charge of discrimination filed with the EEOC, and

demonstrate circumstances that justify equitable tolling. All further proceedings shall be stayed

for thirty (30) days or until further Order of the Court. If Plaintiff fails to file an amended


Holdings, Inc., 257 F.3d 164, 168 (2d Cir. 2001) (quoting O’Connor v. Consol. Coin Caterers
Corp., 517 U.S. 308, 313 (1996)).

                                                   12
complaint within the time allowed, the Court will enter judgment dismissing this action.

                                                    SO ORDERED.

                                                    /s/ Pamela K. Chen
                                                    Pamela K. Chen
                                                    United States District Judge
Dated: April 12, 2019
     Brooklyn, New York




                                               13
